         Case 1:16-cv-09858-VSB Document 190 Filed 06/09/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

KEVIN RAY, BRIAN ESPOSITO, SAMUEL
LADD and JENNA MILLER, on behalf of
themselves and all others similarly situated,
                                                    No.: 1:16-cv-09858 (VSB)
                      Plaintiffs,

              v.

1650 BROADWAY ASSOCIATES INC. d/b/a
ELLEN’S STARDUST DINER, and
KENNETH STURM, jointly and severally,

                      Defendants.

                        [Proposed] AMENDED FINAL JUDGMENT

    It is hereby ORDERED and ADJUDGED that the Final Judgment dated May 28, 2021, is

amended as follows:

    1.   Plaintiffs’ counsel are awarded Attorneys’ Fees in the amount of $402,590,

         $134,026.25 of which is to be paid with the First Installment of $725,000, and the

         remainder of which, less the amount due from plaintiffs’ counsel to the Settlement

         Claims Administrator for its services, is to be paid from the Second Installment of

         $725,000.

    2.   All other provisions of this Court’s Final Judgment dated May 28, 2021, remain in full

         force and effect.

Dated: New York, New York
            9 2021
       June __,

                                                    ______________________________
                                                       United States District Judge




                                                1
